— Proceeding pursuant to Executive Law § 298 to review a determination of the New York State Division of Human Rights (division), dated June 12,1984, which dismissed petitioner’s complaint after an investigative finding of no probable cause to believe that respondent Suffolk County Water Authority engaged in unlawful discriminatory practices because of petitioner’s age.
*742Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The record before us is devoid of evidence suggesting that petitioner was compelled to retire from his employment with respondent Suffolk County Water Authority because of his age. In fact, the record is replete with documented instances where petitioner demonstrated an inability to cooperate with fellow employees, engaged in various acts of insubordination, and refused to follow instructions after countless admonitions. Thus, as there was substantial evidence to support the division’s determination, it must not be disturbed (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Murapa v Kramarsky, 88 AD2d 1009; Matter of Auchenpaugh v General Elec. Co., 92 AD2d 680).
Moreover, petitioner was afforded every opportunity to submit evidence in support of the charges in his complaint. Therefore, we do not find that the division’s determination was arbitrary, capricious or an abuse of discretion (see, Matter of Piekielniak v New York State Dept. of Health, 90 AD2d 585; Matter of Taber v New York State Human Rights Appeal Bd., 64 AD2d 990). Gibbons, J. P., Weinstein, Brown and Eiber, JJ., concur.